 



Exhibit 10.8
Execution Version
AMENDED AND RESTATED SENIOR SECURED LOAN AGREEMENT
     THIS AMENDED AND RESTATED SENIOR SECURED LOAN AGREEMENT (“Loan Agreement”)
dated as of April 8, 2008, sets forth the terms of a financing transaction by
and between Origen Financial L.L.C., a Delaware limited liability company
(“Borrower”), and the William M. Davidson Trust u/a/d December 13, 2004
(“Lender”), and certain agreements between the parties related thereto, all as
set forth herein.
     This Loan Agreement amends, restates and supersedes in its entirety that
certain Senior Secured Loan Agreement dated as of September 11, 2007, by and
between Lender and the Borrower (the “Original Agreement”). It is expressly
understood that the security interests granted in favor of Lender from Borrower
pursuant to the Original Agreement shall remain in full force and effect and
that the indebtedness and obligations of Borrower under the Original Agreement
are not to be deemed paid or otherwise satisfied thereby.
     In consideration of the mutual covenants and agreements set forth herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:
     1. Bridge Loan. Subject to the terms and conditions set forth in this Loan
Agreement and the other Loan Documents (as hereinafter defined), Lender hereby
agrees to lend to Borrower, and Borrower agrees to borrow from Lender, (i) a
senior secured bridge loan in the principal amount of Ten Million and 00/100
Dollars ($10,000,000) (the “Term A Bridge Loan”) and (ii) a senior secured
bridge loan in the principal amount of Five Million and 00/100 Dollars
($5,000,000) (the “Term B Bridge Loan”, and together with the Term A Bridge
Loan, the “Bridge Loan”). The proceeds of the Bridge Loan have previously been
advanced to the Borrower pursuant to the Original Agreement in a single
aggregate advance of Fifteen Million and 00/100 Dollars ($15,000,000). The
Bridge Loan shall also be referred to as the 2007 Facility.
     2. Promissory Notes. The Term A Bridge Loan shall be evidenced by an
amended and restated promissory note (the “Term A Bridge Loan Note”) in the
principal amount of $10,000,000, duly executed by Borrower and payable to the
order of Lender. The Term B Bridge Loan shall be evidenced by an amended and
restated promissory note (the “Term B Bridge Loan Note”) in the principal amount
of $5,000,000, duly executed by Borrower and Issuer (as defined below) and
payable to the order of Lender. The Term A Bridge Loan Note and the Term B
Bridge Loan Note together are referred to herein as the “Notes”, and are
referred to individually as a “Note”. Interest on the outstanding principal
balance of the Notes shall accrue at the rate set forth therein. Payment of
principal of and interest on each Note shall be due and payable at the times,
and in accordance with the terms and conditions, set forth in such Note and in
this Loan Agreement. The Notes shall mature and be finally due and payable in
full on the Maturity Date (as defined in each Note).
     3. Collateral. As collateral security for the repayment in full of (a) the
outstanding principal of, and all interest on, the Notes, and any renewal,
extension or refinancing thereof;

 



--------------------------------------------------------------------------------



 



(b) all debts, liabilities, obligations, covenants and agreements of the Credit
Parties (as defined below) contained in this Loan Agreement and the other Loan
Documents (as defined below); (c) any and all other debts, liabilities and
obligations of the Credit Parties to Lender and; (d) all obligations of Borrower
to Lender under the 2008 Facility (defined below) (collectively, the
“Obligations”):
     (a) Borrower shall execute and deliver (and shall cause Origen Servicing,
Inc. (“OSI”), Origen Securitization Company, LLC (“OSC”), and Origen Financial,
Inc. (“Issuer”), to execute and deliver) to Lender, an amended and restated
security agreement (amending and restating that certain original Security
Agreement dated September 11, 2007) acceptable to Lender (the “Security
Agreement”) pursuant to which Borrower, OSI, OSC and Issuer shall pledge and
grant a security interest in the Collateral (as defined therein) to Lender as
security for the Obligations;
     (b) Each of Issuer, OSI and OSC shall execute and deliver to Lender an
amended and restated guaranty (the “Guaranty”) pursuant to which Issuer, OSI and
OSC shall guarantee the payment of the Obligations;
     (c) OSC shall execute and deliver to Lender concurrently with the funding
of the 2008 Facility, a pledge agreement acceptable to Lender (the “OSC Pledge
Agreement”) pursuant to which OSC shall pledge and grant a security interest in
all of the equity interests of Origen CMO Residual Holding Company, LLC to
Lender as security for the Obligations, together with the original certificates
representing such equity interests and a duly executed assignment separate from
certificate in a form reasonably acceptable to Lender;
     (d) Borrower shall execute and deliver to Lender concurrently with the
funding of the 2008 Facility, a pledge agreement acceptable to Lender (the
“Borrower Pledge Agreement”) pursuant to which Borrower shall pledge and grant a
security interest in all of its ownership interests in OSI and OSC to Lender as
security for the Obligations, together with the original certificates
representing such equity interests and a duly executed assignment separate from
certificate in a form reasonably acceptable to Lender;
     (e) Issuer shall execute and deliver to Lender concurrently with the
funding of the 2008 Facility, a pledge agreement acceptable to Lender (the
“Issuer Pledge Agreement,” and together with the OSC Pledge Agreement and the
Borrower Pledge Agreement, the “Pledge Agreements”) pursuant to which Issuer
shall pledge and grant a security interest in all of the membership interests in
Borrower to Lender as security for the Obligations, together with the original
certificates representing such equity interests and a duly executed assignment
separate from certificate in a form reasonably acceptable to Lender; and
     (f) If and when the residual interests in the securitized pools of loans
currently owned by OSC are transferred to any other direct or indirect
wholly-owned or partially-owned subsidiary of Issuer (the “Residual
Transferee”), Borrower shall cause

2



--------------------------------------------------------------------------------



 



the Origen entity that owns the equity interests of the Residual Transferee to
guaranty the obligations of Borrower under the Loan Documents and to pledge and
grant a security interest in all of the equity interests of the Residual
Transferee that such entity owns, pursuant to a pledge agreement substantially
on the terms of the Borrower Pledge Agreement. Lender acknowledges that if the
residual interests are transferred to a Residual Transferee, the Origen entities
may not own all of the issued and outstanding equity securities of the Residual
Transferee.
This Loan Agreement, the Notes, the Security Agreement, the Guaranty, the Pledge
Agreements and all other instruments and documents evidencing, securing,
governing, guaranteeing and/or pertaining to the Bridge Loan are referred to
collectively herein as the “Loan Documents.”
     4. Closing. The closing of the transactions contemplated by this Loan
Agreement (the “Closing”), shall take place at 10:00 a.m., Eastern time, on
April 8, 2008 (the “Closing Date”), at such place as the parties may agree. At
the Closing the parties shall, respectively, make or cause to be made the
following simultaneous deliveries:
     (a) Borrower shall deliver or cause to be delivered to Lender:
     (i) this Loan Agreement, duly executed on behalf of Borrower;
     (ii) the Term A Bridge Loan Note, duly executed on behalf of Borrower;
     (iii) the Term B Bridge Loan Note, duly executed on behalf of Borrower and
Issuer;
     (iv) the Security Agreement, duly executed on behalf of Borrower and the
other pledgors;
     (v) the OSC Pledge Agreement, duly executed on behalf of OSC;
     (vi) the Borrower Pledge Agreement, duly executed on behalf of Borrower;
     (vii) the Issuer Pledge Agreement, duly executed on behalf of Issuer;
     (viii) the Guaranty, duly executed on behalf of Issuer, OSC and OSI;
     (ix) evidence satisfactory to Lender (such as payoff letters and lien
releases) that all indebtedness owed by Borrower under Borrower’s securitization
facility used for warehouse financing with Citigroup Global Markets Realty
Corporation entered into in March 2003, as amended (the “Warehouse Facility”),
and Vanderbilt Mortgage and Finance, Inc. has been paid in full and that all
liens and security interests in collateral granted pursuant to the Warehouse
Facility and

3



--------------------------------------------------------------------------------



 



all agreements between Borrower and Vanderbilt Mortgage and Finance, Inc. have
been terminated;
     (x) with respect to each Credit Party (as defined below), copies of (A) its
organizational documents, certified by its secretary (or equivalent) as being
true and correct as of the Closing, (B) certificates of appropriate governmental
officials as to its good standing, (C) an incumbency certificate for all its
officers who will be authorized to execute any of the Loan Documents on behalf
of such Credit Party, and (D) copies of resolutions (or equivalent) adopted by
such Credit Party approving the Loan Documents and the transactions contemplated
by this Loan Agreement, certified by its secretary (or equivalent) as being true
and correct as of the Closing;
     (xi) certificates as to the existence and good standing and qualification
to do business of Issuer, Borrower, OSC and OSI, dated as of a recent date;
     (xii) certificates evidencing the insurance coverage required under this
Agreement;
     (xiii) such Uniform Commercial Code financing statements in favor of Lender
as shall be necessary to perfect Lender’s rights in the Collateral;
     (xiv) an opinion of counsel to Borrower, Issuer, OSC and OSI, in form and
substance reasonably acceptable to Lender; and
     (xv) any additional instruments or documents that Lender may reasonably
request.
     (b) Lender shall deliver to Borrower:
     (i) the original Term A Bridge Loan Note and original Term B Bridge Loan
Note, each dated September 11, 2007, each marked “CANCELLED”;
     (ii) this Loan Agreement, duly executed by Lender;
     (iii) the Security Agreement, duly executed on behalf of Lender, as the
secured party;
     (iv) the original Stock Purchase Warrant dated September 11, 2007, issued
to Lender by Origen Financial, Inc., marked “CANCELLED”; and
     (v) written confirmation that the Stock Purchase Warrant dated
September 11, 2007 and the Registration Rights Agreement dated September 11,
2007 have been terminated.

4



--------------------------------------------------------------------------------



 



     5. Representations and Warranties of Borrower. Borrower hereby represents
and warrants to Lender, with respect to Borrower and each of Issuer, OSI and OSC
(together with Borrower, each a “Credit Party,” and collectively, the “Credit
Parties”), as follows:
     (a) Organization and Qualification. Each Credit Party is duly organized,
validly existing and in good standing under the laws of its state of
organization. Each Credit Party has the requisite power and authority to carry
on its business as currently conducted. Each Credit Party is duly qualified to
transact business in each jurisdiction, if any, in which the failure to be so
qualified would reasonably be expected to have a material adverse effect on such
Credit Party’s business, properties or financial condition (a “Material Adverse
Effect”).
     (b) Authorization. The making, execution, delivery and performance by
Borrower of this Loan Agreement and by each Credit Party of the Loan Documents
to which such Credit Party is a party, and compliance with their respective
terms, have been duly authorized by all necessary corporate or limited liability
company action of Borrower or such other Credit Party, as applicable and will
constitute valid and legally binding obligations of Borrower or such other
Credit Party, as applicable, enforceable in accordance with their respective
terms, subject to: (i) judicial principles limiting the availability of specific
performance, injunctive relief, and other equitable remedies and
(ii) bankruptcy, insolvency, reorganization, moratorium or other similar laws
now or hereafter in effect generally relating to or affecting creditors’ rights.
     (c) Financial Condition. Borrower has delivered to Lender Issuer’s Form
10-K for the fiscal year ended December 31, 2007. The financial statements of
Issuer included therein (the “Financial Statements”) are complete and accurate
in all material respects and have been prepared in accordance with generally
accepted accounting principles applied on a consistent basis throughout the
periods indicated, except for matters that are not material either individually
or in the aggregate. The Financial Statements fairly present the financial
condition and operating results of Issuer, as of the dates and for the periods
indicated therein. Except as disclosed in the Financial Statements or as set
forth in the Guaranty, no Credit Party is a guarantor or indemnitor of any other
person, firm or corporation. The Credit Parties maintain and will continue to
maintain a system of accounting and internal controls sufficient to meet the
requirements of financial reporting in accordance with generally accepted
accounting principles.
     (d) Governmental Consents. No consent, approval, order or authorization of,
or registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of any Credit Party
is required in connection with the execution of this Loan Agreement or the other
Loan Documents, except for those that shall have been obtained or made in
accordance with the requirements of the applicable authority.
     (e) Litigation. There are no actions, suits, proceedings or investigations
pending or, to the best of Borrower’s knowledge, threatened before any court,
administrative agency or other governmental body against any Credit Party which,
if

5



--------------------------------------------------------------------------------



 



determined adversely to such Credit Party, would reasonably be expected to have
a Material Adverse Effect. No Credit Party is party or subject to, and none of
its assets is bound by, the provisions of any order, writ, injunction, judgment
or decree of any court or government agency or instrumentality which would
reasonably be expected to have a Material Adverse Effect.
     (f) Intellectual Property. Each Credit Party has title to and ownership of,
or other rights to use pursuant to a valid lease or license, all copyrights,
proprietary rights, trademarks, service marks and trade names necessary for its
business as now conducted, except where the failure to have the same would not
reasonably be expected to have a Material Adverse Effect. No Credit Party has
received any written or oral communications alleging that such Credit Party has
violated or, by conducting its business as proposed, would violate any of the
trademarks, service marks, trade names, copyrights or trade secrets or other
proprietary rights of any other person or entity, except where the failure to
have the same would not reasonably be expected to have a Material Adverse
Effect.
     (g) Compliance. Each Credit Party is in material compliance with all
applicable United States, state and foreign statutes, laws, regulations and
executive orders, and other United States, state and foreign governmental bodies
and agencies having jurisdiction over its business or properties, including
without limitation, laws and regulations relating to lending and servicing of
loans, environmental and occupational health and safety laws, and no Credit
Party has received notice of any violation of such statutes, laws, regulations
or orders which has not been remedied prior to the date hereof, and is not aware
of any acts that could cause such notice or claim, and, to the best of
Borrower’s knowledge, no material expenditures are or will be required in order
to comply with any such existing statute, law or regulation. No Credit Party is
in violation of or in default under any provision of its organizational
documents, as in effect immediately prior to the Closing. No Credit Party is in
default of any obligation for borrowed money, any purchase money obligation or
any other lease, commitment, contract, instrument or obligation having or
relating to an aggregate principal amount (or, in the case of any lease or
contract, an aggregate payment amount) in excess of $10,000 (either individually
or in the aggregate). The execution, delivery and performance of and compliance
with this Loan Agreement and the other Loan Documents by the Credit Parties will
not result in any such violation, be in conflict with or constitute, with or
without the passage of time or giving of notice, a default under any such
provision, require any consent or waiver under any such provision (other than
any consents or waivers that have been obtained), or result in the creation of
any lien, encumbrance or charge upon any of the properties or assets of any
Credit Party pursuant to any such provision (other than the security interest
and lien created by the Security Agreement or otherwise under any of the Loan
Documents).
     (h) Permits. Each Credit Party has all franchises, permits, licenses, and
any similar authority necessary for the conduct of its business as now being
conducted by it, the lack of which would reasonably be expected to have a
Material Adverse Effect. No

6



--------------------------------------------------------------------------------



 



Credit Party is in default in any material respect under any of such franchises,
permits, licenses, or other similar authority.
     (i) Title to Property and Assets. Each Credit Party has good and defensible
title to the Collateral (as defined in the Security Agreement) owned by it, free
and clear of all liens, charges and encumbrances, except for (A) liens for
current taxes and assessments not yet due, (B) possible minor liens and
encumbrances that do not, in any case, materially detract from the value of the
property subject thereto or materially impair the operations of Borrower,
(C) liens granted pursuant to the Warehouse Facility, which liens will be
released at the Closing of the 2008 Facility; and (D) liens granted to Lender
pursuant to the Original Loan Agreement and Original Security Agreement, each
dated September 11, 2007, and pursuant to the 2008 Facility (collectively,
“Permitted Liens”). Each Credit Party is in material compliance with all leases
to which it is a party and, to the best of Borrower’s knowledge, holds a valid
leasehold interest free of all liens, charges or encumbrances, except for such
liens, charges or encumbrances that would not materially impair the operations
of such Credit Party.
     (j) Debt. Except for the 2008 Facility, the Bridge Loan and that certain
agreement with Citigroup Global Markets Realty Corporation entered into in
March 2003, providing for a short-term securitization facility used for
warehouse financing (the “Warehouse Facility”) (which will be paid in full at
the closing of the 2008 Facility), no Credit Party has incurred any Indebtedness
(as defined in Section 7(b)) nor has it guaranteed the Indebtedness of any third
party.
     (k) Tax Matters. Each Credit Party has prepared and filed all United States
federal, state and local income or franchise tax returns, if any, required to be
filed by it or has timely filed for extensions thereof, and has paid, or made
provision for the payment of, all taxes owed by it except to the extent
contested in good faith by such Credit Party and for which adequate reserves are
established and maintained, and no tax deficiencies have been assessed or, to
Borrower’s knowledge, proposed against any Credit Party. Commencing with its
taxable year ended December 31, 2003, Issuer has continuously qualified to be
taxed as a real estate investment trust pursuant to Sections 856 through 860 of
the Internal Revenue Code of 1986, as amended (the “Code”) and the Issuer’s
present and contemplated organization, ownership, method of operation, assets,
and income will enable it to so qualify for the taxable year ending December 31,
2008 and thereafter.
     (l) Brokers or Finders. No Credit Party has agreed to incur, directly or
indirectly, any liability for brokerage or finders’ fees, investment banker
fees, agents’ commissions or other similar charges in connection with this Loan
Agreement or any of the transactions contemplated hereby.
     (m) No Subordination. Except as may be contemplated by 2008 Facility or the
Warehouse Facility (which will be terminated at the closing of the 2008
Facility), there is no agreement, indenture, contract or instrument to which any
Credit Party is a party or by which such Credit Party may be bound that requires
the subordination in right of payment

7



--------------------------------------------------------------------------------



 



of Borrower’s obligations under the Notes to any other obligation of Borrower or
any other Credit Party.
     (n) No Material Adverse Changes. Since December 31, 2007, other than as
contemplated by this Loan Agreement or as disclosed in a report on Form 8-K
filed by the Securities and Exchange Commission by Issuer, there has not been
any change in the assets, liabilities, financial condition or operating results
of any Credit Party from that reflected in the Financial Statements, except
changes in the ordinary course of business that would not, either individually
or in the aggregate, be reasonably likely to result in a Material Adverse Effect
on the assets, properties, condition (financial or other), affairs or prospects
of any Credit Party. Borrower has no knowledge of any material liabilities of
any nature not disclosed in writing to Lender.
     (o) Labor Agreements and Actions. Each Credit Party has complied in all
material respects with all applicable state and federal equal employment
opportunity and other laws related to employment (including without limitation,
provisions thereof relating to wages, hours, equal opportunity, collective
bargaining and the payment of social security and other taxes), and no Credit
Party is aware that it has any labor relations problems (including without
limitation, any union organization activities, threatened or actual strikes or
work stoppages or material grievances). No Credit Party is bound by or subject
to (and none of its assets or properties is bound by or subject to) any written
or oral, express or implied, contract, commitment or arrangement with any labor
union.
     (p) ERISA. Borrower has no knowledge that any employee benefit plan to
which any Credit Party has or may have liability (each, a “Plan”) is in
noncompliance in any material respect with the applicable provisions of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) or the
Internal Revenue Code. Borrower has no knowledge of any pending or threatened
litigation or governmental proceeding or investigation against or relating to
any Plan. Borrower has no knowledge of any reasonable basis for any material
proceedings, claims or actions against or relating to any Plan. Borrower has no
knowledge that any Credit Party has incurred any “accumulated funding
deficiency” within the meaning of Section 302(a)(2) of ERISA in connection with
any Plan. Borrower has no knowledge that there has been any Reportable Event or
Prohibited Transaction (as such terms are defined in ERISA) with respect to any
Plan or has incurred any liability to the Pension Benefit Guaranty Corporation
(“PBGC”) under Section 4062 of ERISA in connection with any Plan.
     (q) Investment Company. Borrower is not, and, after giving effect to the
Bridge Loan and the issuance of the Notes, will not be, an “investment company”
or an entity “controlled” by an “investment company,” as such terms are defined
in the Investment Company Act of 1940, as amended.
     (r) Use of Proceeds; Margin Stock. No part of the proceeds of the Loans
will be used, directly or indirectly, for the purpose of purchasing or carrying
any margin stock within the meaning of Regulation U of the Board of Governors of
the Federal Reserve

8



--------------------------------------------------------------------------------



 



System or to extend credit to others for the purpose of purchasing or carrying
any such margin stock.
     (s) Solvency. The Credit Parties, taken as a whole, and after taking into
account the transactions contemplated by this Loan Agreement and the other Loan
Documents, are able to pay their debts as they become due in the ordinary course
of business and have sufficient capital to carry on their businesses in
accordance with their respective business plans from time to time (provided that
any changes to any business plan after the Closing shall be reasonably
acceptable to Lender); in this regard Lender acknowledges that Borrower, Issuer
and their affiliates are contemplating the possible sale or other disposition of
various assets and/or business operations . The amount that will be required to
pay each Credit Party’s probable liabilities as they become absolute and mature
in the ordinary course of business is less than the sum of the present fair sale
value of its assets valued on a going concern basis.
     6. Affirmative Covenants of Borrower. Borrower agrees with Lender that,
until the Bridge Loan and all other Obligations have been paid in full:
     (a) Punctual Payments. Borrower shall punctually pay all principal,
interest, fees or other liabilities due under any of the Loan Documents at the
times and place and in the manner specified therein (subject to any grace
periods, if applicable).
     (b) Accounting Records. Each Credit Party shall maintain accurate books and
records in accordance with generally accepted accounting principles,
consistently applied, and permit any representative of Lender, upon advance
request and at any reasonable time during normal business hours to inspect,
audit and examine such books and records, to make copies of the same, and to
inspect the properties of each Credit Party.
     (c) Existence. Each Credit Party shall maintain its corporate or limited
liability existence.
     (d) Compliance. Each Credit Party shall preserve and maintain all licenses,
permits, governmental approvals, rights, privileges and franchises necessary for
the conduct of its business in accordance with its business plan from time to
time (provided that any changes to any business plan after the Closing shall be
reasonably acceptable to Lender); in this regard Lender acknowledges that
Borrower, Issuer and their affiliates are contemplating the possible sale or
other disposition of various assets and/or business operations. Each Credit
Party shall comply with the provisions of all material contracts and agreements
to which such Credit Party is a party and all documents pursuant to which such
Credit Party is organized and/or which govern such Credit Party’s continued
existence and with the material requirements of all laws, rules, regulations and
orders of any governmental authority applicable to such Credit Party and/or its
business.
     (e) Insurance. Each Credit Party shall maintain and keep in force insurance
of the types and in amounts customarily carried in lines of business similar to
that of such

9



--------------------------------------------------------------------------------



 



Credit Party, including but not limited to fire, extended coverage, public
liability, flood, property damage and workers’ compensation, and deliver to
Lender from time to time at Lender’s request schedules setting forth all
insurance then in effect. Each insurance policy described above shall name
Lender as a lender’s loss payee, and shall require the insurer to provide at
least thirty (30) days’ prior written notice to Lender of any material change or
cancellation of such policy.
     (f) Facilities. Each Credit Party shall keep all properties useful or
necessary to such Credit Party’s business in good repair and condition, ordinary
wear and tear excepted, and from time to time make necessary repairs, renewals
and replacements thereto so that such properties shall be sufficient for the
conduct of such Credit Party’s business.
     (g) Taxes and Other Liabilities. Each Credit Party shall pay and discharge
when due any and all indebtedness, obligations, assessments and taxes, both real
or personal, including without limitation Federal and state income taxes and
state and local property taxes and assessments, except such Credit Party may in
good faith contest or as to which a bona fide dispute may arise through
appropriate proceedings for which adequate reserves have been provided on the
books of such Credit Party.
     (h) Litigation. Borrower shall promptly give notice in writing to Lender of
any litigation pending, or to the knowledge of Borrower, threatened against any
Credit Party having or relating to any claim or claims in excess of $100,000
(either individually or in the aggregate), other than any litigation pending or
threatened which is covered in full by insurance.
     (i) Notice to Lender. Borrower shall promptly (but in no event more than
five (5) days after the occurrence of each such event or matter) give written
notice to Lender in reasonable detail of: (i) the occurrence of any Event of
Default, or any condition, event or act which with the giving of notice or the
passage of time or both would constitute an Event of Default; (ii) any change in
the name or the organizational structure of any Credit Party; (iii) the
occurrence and nature of any Reportable Event or Prohibited Transaction (each as
defined in ERISA) or any funding deficiency with respect to any employee pension
benefit plan (as defined in ERISA) or the institution by the PBGC or any Credit
Party of proceedings under Title V of ERISA to terminate any Plan; or (iv) any
termination or cancellation of any insurance policy which a Credit Party is
required to maintain, or any uninsured or partially uninsured loss through
liability or property damage, or through fire, theft or any other cause
affecting any Credit Party’s property in excess of an aggregate of $50,000;
(v) the commencement of any litigation or administrative proceeding that would
cause the representation and warranty of any Credit Party contained in Section 5
of this Loan Agreement to be untrue in any material respect; (vi) the
commencement of any investigation, litigation, or administrative or regulatory
proceeding by, or the receipt of any notice, citation, pleading, order, decree
or similar document issued by, any federal, state or local governmental agency
or regulatory authority that results in, or would reasonably be expected to
result in, the termination or suspension of any license, permit or franchise
necessary to any Credit Party’s business as

10



--------------------------------------------------------------------------------



 



then conducted, or that imposes, or would reasonably be expected to result in
the imposition of, a material fine or penalty on any Credit Party.
     (j) Further Assurances. At any time or from time to time upon the request
of Lender, Borrower will, and will cause the other Credit Parties to, at their
expense, promptly execute, acknowledge and deliver such further documents and do
such other acts and things as Lender may reasonably request in order to effect
fully the purposes of the Loan Documents. In furtherance and not in limitation
of the foregoing, Borrower shall, and shall cause the other Credit Parties to,
take such actions as Lender may request from time to time to ensure that the
Obligations are secured by the Collateral (as defined in the Security
Agreement).
     (k) Reporting Requirements. Borrower shall furnish to Lender such
information respecting the business, assets and financial condition of the
Credit Parties and their subsidiaries as Lender may reasonably request.
     7. Negative Covenants. Borrower agrees with Lender that, until the Bridge
Loan and all other Obligations have been paid in full, Borrower shall not, and
Borrower shall not permit any other Credit Party to, without the prior written
consent of Lender:
     (a) Liens. Incur, create, assume or permit to be created or allow to exist
any lien upon or in any of its assets or properties, except Permitted Liens.
     (b) Indebtedness. Incur, create, assume, permit to exist, guarantee,
endorse or otherwise become directly or indirectly or contingently responsible
or liable for any Indebtedness other than in respect of this Loan Agreement, the
2008 Facility, the Warehouse Facility (which shall be paid in full at the
closing of the 2008 facility) and the Guaranty. As used herein, “Indebtedness”
means all liabilities or obligations of a Credit Party, whether primary or
secondary or absolute or contingent: (a) for borrowed money or for the deferred
purchase price of property or services (excluding trade obligations incurred in
the ordinary course of business, which are not the result of any borrowing or
which are not more than 90 days past due); (b) as lessee under capital leases;
(c) evidenced by notes, bonds, debentures or similar obligations; (d) under any
guaranty or endorsement (other than in connection with the deposit and
collection of checks in the ordinary course of business), and other contingent
obligations to purchase, provide funds for payment, supply funds to invest in
any Person (as defined below), or otherwise assure a creditor against loss;
(e) secured by any liens on assets of any Credit Party, whether or not the
obligations secured have been assumed by a Credit Party; or (f) any unsatisfied
obligation for “withdrawal liability” to a “multiemployer plan”, as such terms
are defined in ERISA. As used herein, “Person” means any individual,
corporation, partnership, trust, limited liability company, association or other
entity.
     (c) Consolidation or Merger or Recapitalization. Consolidate with or merge
into any other Person, or permit another Person to merge into it, or acquire
substantially all of the assets or stock of any other Person, whether in one or
a series of transactions, except that Borrower may permit any of its
wholly-owned subsidiaries to merge into it or

11



--------------------------------------------------------------------------------



 



another wholly-owned subsidiary of Borrower, or liquidate, dissolve or effect a
recapitalization or reorganization in any form of transaction (including,
without limitation, any reorganization after which Borrower becomes a subsidiary
of another Person).
     (d) Disposition of Assets. Sell, lease, assign, transfer or otherwise
dispose of any of its now owned or hereafter acquired assets or properties
outside the ordinary course of business.
     (e) Transactions with Affiliates. Engage in any transaction with an
Affiliate (as defined in the Stock Purchase Warrant dated the same date hereof,
granted to Lender in connection with the 2008 Facility) or any immediately
family member of any Affiliate, except for transactions that are (i) with
another Credit Party or made on terms no less favorable to such Credit Party
than it would obtain in a comparable arms length transaction from unrelated
third parties and (ii) made in the ordinary course of business consistent with
past practice.
     (f) Loans and Advances. Make any loan or advance to any Person, except: (a)
extensions of credit in the ordinary course of business by the Credit Parties to
their customers; and (b) advances to officers and employees of the Credit
Parties for travel and other expenses in the ordinary course of business.
     (g) Guarantees. Guarantee the Indebtedness of any Person except the
Guaranty and other guarantees in favor Lender.
     (h) Subsidiaries. Form any subsidiary other than those in existence as of
the date hereof.
     (i) Notes or Debt Securities Containing Equity Features. Authorize, issue
or enter into any agreement providing for the issuance (contingent or otherwise)
of any notes or debt securities containing equity features (including, without
limitation, any notes or debt securities convertible into or exchangeable for
capital stock or other equity securities, issued in connection with the issuance
of capital stock or other equity securities or containing profit participation
features).
     (j) Other Agreements. Enter into, become subject to, amend, modify or
waive, or permit any of its subsidiaries to enter into, become subject to,
amend, modify or waive, any agreement or instrument which by its terms would
(under any circumstances) restrict (i) the right of any Credit Party or any of
its subsidiaries to make loans or advances or pay dividends to, transfer
property to, or repay any Indebtedness owed to, Borrower, or (ii) a Credit
Party’s right to perform the provisions of any of the Loan Documents or charter
documents of such Credit Party.
     (k) REIT Status. Take or permit any other any other Credit Party to take
any action that would cause Issuer to lose its status as a Real Estate
Investment Trust pursuant to the Code.

12



--------------------------------------------------------------------------------



 



     8. Confidentiality. Lender expressly acknowledges that it may receive in
the future Confidential Materials (as hereinafter defined), and that disclosure
of such Confidential Materials to parties not a party to this Loan Agreement
would cause irreparable harm to Borrower. None of Lender nor its Affiliates
shall (a) disclose any Confidential Materials to any party not a party to this
Loan Agreement, or (b) use any Confidential Materials for any purpose except in
connection with the transactions contemplated by this Loan Agreement; provided,
however, Lender may disclose Confidential Information: (i) with the consent of
Borrower; (ii) when required by law or regulation; (iii)  to the agents,
representatives and professional consultants of Lender who have a need to know
such information and agree, subject to the permissive disclosure provisions of
this Section 8, to maintain the confidentiality of such information; (v) in
connection with the preservation, exercise and/or enforcement of any of Lender’s
rights or remedies under this Agreement and the other Loan Documents; (vi) in
connection with any contemplated transfer of this Loan Agreement or any of the
Notes to any proposed transferee (so long as the recipient of such information
agrees to keep such information confidential on terms substantially similar to
those set forth in this Section 8); and (vii) in a response to any summons,
subpoena or other legal process or in connection with any judicial or
administrative proceeding or inquiry. In the event that Lender concludes that it
is legally obligated to disclose any Confidential Materials, it shall provide
Borrower with prompt written notice sufficient to give Borrower a reasonable
opportunity to seek to prevent or limit the disclosure of such Confidential
Materials. In the case of legal proceedings in which such disclosure is
required, Lender shall reasonably cooperate with Borrower to obtain an
appropriate protective order limiting the disclosure of such material, at
Borrower’s expense.
     “Confidential Materials” means any information or materials, whether
written or oral, tangible or intangible, concerning Borrower, its subsidiaries,
businesses, markets, products, prospects, finances, principal stockholders
and/or members. Notwithstanding the foregoing, Confidential Materials shall not
include (A) information that is or becomes generally known to the public at
large other than as a result of a breach of this Loan Agreement by Lender or its
Affiliates; (B) information acquired by Lender independently from a third party
(other than a third party which Lender knows, or has reason to know, is under an
obligation of confidentiality with respect to such information); and
(C) information independently developed by Lender and not as a result of the
disclosure of information or provision of materials by Borrower. The
Confidential Materials may include, but are not necessarily limited to, the
following: data; documentation; research and development; advertising plans;
distribution networks; new product or service concepts; processes; marketing
procedures; “know-how”; marketing techniques and materials; development plans;
names and other information related to strategic partners, suppliers, or
vendors; pricing policies and strategic, business or financial information,
including business plans and financial pro formas.
     9. Events of Default. Each of the following shall constitute an “Event of
Default” under this Loan Agreement:
     (a) The occurrence of an Event of Default under, and as defined in, the
Security Agreement or any of the 2008 Loan Facility Documents. The “2008 Loan
Facility Documents” means the Senior Secured Loan Agreement of even date
herewith

13



--------------------------------------------------------------------------------



 



between Borrower and Lender; the Senior Secured Promissory Note in the principal
amount of $46,000,000 of even date herewith executed by Borrower in favor of
Lender, and all other instruments and documents evidencing, securing, governing,
guaranteeing and/or pertaining to the 2008 Loan Facility. The “2008 Loan
Facility” means that credit facility under the Senior Secured Loan Agreement of
even date herewith between Borrower and Lender relating to the borrowing of
$46,000,000 by Borrower from Lender;
     (b) Failure of Borrower to pay (i) when due principal of the Bridge Loan,
whether at stated maturity, by acceleration or otherwise; or (ii) any
installment of interest on the Bridge Loan or any fees and expenses due
hereunder within 3 business days after the date due;
     (c) Failure of any Credit Party to perform or comply with any term or
condition contained in Section 7 hereof;
     (d) The failure of any Credit Party to timely and properly observe, keep or
perform any covenant, agreement, representation, warranty or condition contained
herein (other than those covered in sub-sections (a) through (c) of this
Section 9) or in any of the other Loan Documents (other than the Pledge
Agreements) and such failure is not cured within ten (10) days after such Credit
Party becomes aware or should have become aware of such default.
     (e) The bankruptcy or insolvency of, the assignment for the benefit of
creditors by, or the appointment of a receiver for any of the property of, or
the liquidation, termination, dissolution or death or legal incapacity of, any
party liable for the Obligations, whether as maker, endorser, guarantor, surety
or otherwise; provided, however, that any involuntary bankruptcy proceeding
shall not be an Event of Default unless and until such proceeding shall remain
undismissed and unstayed for a period of sixty (60) days;
     (f) Any representation, warranty, certification or other statement made by
Credit Party in any Loan Document or in any statement or certificate at any time
given by any Credit Party in writing pursuant hereto or thereto or in connection
herewith or therewith shall be false in any material respect as of the date made
or deemed made;
     (g) The failure by Issuer, Borrower, OSC or OSI to timely and properly
observe, keep or perform any covenant, agreement or condition contained in the
Pledge Agreements;
     (h) (i) any Reportable Event (as defined in ERISA) shall have occurred
which constitutes grounds for the termination of any Plan by the PBGC or for the
appointment of a trustee to administer any Plan, or any Plan shall be terminated
within the meaning of Title IV of ERISA, or a trustee shall be appointed by the
appropriate court to administer any Plan, or the PBGC shall institute
proceedings to terminate any Plan or to appoint a trustee to administer any
Plan, or any Credit Party or any trade or business which together with any
Credit Party would be treated as a single employer under Section 4001 of

14



--------------------------------------------------------------------------------



 



ERISA shall withdraw in whole or in part from a multiemployer Plan, and (ii) the
aggregate amount of any Credit Party’s liability for all such occurrences,
whether to a Plan, the PBGC or otherwise, may exceed $100,000;
     (i) Except if such money judgment, writ or warrant is appealable and so
long as such Credit Party is contesting and appealing such money judgment, writ
or warrant in good faith, if any money judgment, writ or warrant of attachment
or similar process involving (i) in any individual case an amount in excess of
$100,000 or (ii) in the aggregate at any time an amount in excess of $250,000
(in either case to the extent not adequately covered by insurance as to which a
solvent and unaffiliated insurance company has acknowledged coverage) shall be
entered or filed against Borrower or any of its assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days
(or in any event later than five days prior to the date of any proposed sale
thereunder); or
     (j) At any time after the execution and delivery thereof, (i) this Loan
Agreement or any Loan Document ceases to be in full force and effect (other than
by reason of a release of Collateral in accordance with the terms hereof or
thereof or the satisfaction in full of the Bridge Loan in accordance with the
terms hereof) or shall be declared null and void, or Lender shall not have or
shall cease to have a valid and perfected Lien in any Collateral purported to be
covered by the Loan Documents with the priority required by the relevant Loan
Document, in each case for any reason other than the failure of Lender or any
Secured Party to take any action within its control, or (ii) any Credit Party
shall contest the validity or enforceability of any Loan Document in writing or
deny in writing that it has any further liability under any Loan Document to
which it is a party.
     10. Remedies. Upon the occurrence of any Event of Default, Lender may, at
its option, without further notice or demand, (i) declare the outstanding
principal balance of and accrued but unpaid interest on the Notes and all other
Obligations at once due and payable (provided, however, upon the occurrence of
any Event of Default described in Section 8(e) above, then all outstanding
principal and accrued but unpaid interest under the Notes shall immediately
become due and payable together with all other amounts payable under the Loan
Documents without presentment, demand, protest or notice of any kind),
(ii) foreclose all liens securing payment hereof, (iii) pursue any and all other
rights, remedies and recourses available to Lender hereof, including but not
limited to any such rights, remedies or recourses under the Loan Documents, at
law or in equity, or (iv) pursue any combination of the foregoing. So long as an
Event of Default has occurred and is continuing, the unpaid principal balance of
the Notes shall continue to bear interest at the Default Rate, as set forth in
the Notes. The acceptance by Lender of any payment under the Notes which is less
than the payment in full of all amounts due and payable at the time of such
payment shall not (i) constitute a waiver of or impair, reduce, release or
extinguish any right, remedy or recourse of the holder hereof, or nullify any
prior exercise of any such right, remedy or recourse, or (ii) impair, reduce,
release or extinguish the obligations of any party liable under any of the Loan
Documents as originally provided herein or therein.

15



--------------------------------------------------------------------------------



 



     11. Indemnification. Borrower agrees to indemnify, defend and hold Lender
harmless from and against all loss, liability, damage and expense that may be
imposed on, incurred by or asserted against Lender and it agents in any matter
relating to or arising out of, in connection with or as a result of this Loan
Agreement, any other Loan Document or any other act, event or transaction
related, contemplated in or attendant to any such document, or, in each case,
any action taken or omitted to be taken by Lender under or with respect to any
of the foregoing (collectively, the “Indemnified Liabilities”), provided, that
Borrower shall not be liable for any payment to any such Person of any portion
of the Indemnified Liabilities to the extent resulting from such Person’s gross
negligence or willful misconduct. The undertaking in this Section shall survive
repayment of the Notes and the termination of this Loan Agreement.
     12. Costs and Expenses. Borrower shall pay all fees and expenses incurred
by Lender, including the reasonable documented fees of counsel in connection
with the preparation, issuance, maintenance and amendment of this Loan Agreement
and the other Loan Documents and the consummation of the transactions
contemplated by this Loan Agreement and the other Loan Documents, and the
administration, protection and enforcement of Lender’s rights under this Loan
Agreement and the other Loan Documents, or with respect to the Collateral,
including without limitation the protection and enforcement of such rights in
any bankruptcy, reorganization or insolvency proceeding involving Borrower or
any other Credit Party, both before and after judgment. Borrower further agrees
to pay on demand all audit fees and accountants’ reasonable fees incurred by
Lender in connection with the maintenance and enforcement of this Loan
Agreement, the other Loan Documents or any other collateral security.
     13. Rights Cumulative. All rights of Lender under the terms of this Loan
Agreement shall be cumulative of, and in addition to, the rights of Lender under
any and all other agreements between Borrower and Lender and any other Credit
Party and Lender (including, but not limited to, the other Loan Documents), and
not in substitution or diminution of any rights now or hereafter held by Lender
under the terms of any other agreement.
     14. Waiver and Amendment. Neither the failure nor any delay on the part of
Lender to exercise any right, power or privilege herein or under any of the
other Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. No
provision of this Loan Agreement may be waived, amended or modified except
pursuant to an agreement in writing entered into by Borrower and Lender.
     15. Successors and Assigns. This Loan Agreement shall be binding upon and
inure to the benefit of Lender and Borrower, and their respective successors and
assigns, provided, however, that Borrower may not, without the prior written
consent of Lender, assign any rights, powers, duties or obligations under this
Loan Agreement or any of the other Loan Documents.
     16. Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be in writing, and shall be deemed to be
given or delivered when actually received by the party to whom directed, or, if
earlier and regardless of whether actually received, on the third day after
deposit in a regularly maintained receptacle for the United States mail,
registered or certified, postage fully prepaid, addressed to the party to whom
directed at its

16



--------------------------------------------------------------------------------



 



address set forth below or at such other address as such party may have
previously specified by notice actually received by the other party, or by fax
transmission with a confirmation of receipt generated by the sender’s facsimile
machine:

     
If to Borrower:
  Origen Financial L.L.C.
 
  27777 Franklin Road
 
  Suite 1700
 
  Southfield, Michigan 48034
 
  Attention: Ronald A. Klein
 
   
 
  Fax No.: (248) 746-7094
 
  Phone No.: (248) 746-7000
 
   
With a copy to:
  Origen Financial, Inc.
 
  27777 Franklin Road
 
  Suite 1700
 
  Southfield, Michigan 48034
 
  Attention: Ronald A. Klein
 
   
 
  Fax No.: (248) 746-7094
 
  Phone No.: (248) 746-7000
 
   
With a copy to:
  Jaffe, Raitt, Heuer & Weiss, PC
 
  27777 Franklin Road
 
  Suite 2500
 
  Southfield, Michigan 48034
 
  Attention: Peter Sugar
 
   
 
  Fax. No.: (248) 351-3082
 
  Phone No.: (248) 351-3000
 
   
If to Lender:
  William M. Davidson Trust u/a/d 12/13/04
 
  2300 Harmon Road
 
  Auburn Hills, Michigan 48326
 
  Attention: Jonathan S. Aaron
 
   
 
  Fax No.: (248) 340-2308
 
  Phone No.: (248) 340-2396
 
   
With a copy to:
  Honigman Miller Schwartz and Cohn LLP
 
  2290 First National Building
 
  660 Woodward Avenue
 
  Detroit, Michigan 48226
 
  Attention: Norman H. Beitner
 
   
 
  Fax No: (313) 465-7321
 
  Phone Number: (313) 465-7320

17



--------------------------------------------------------------------------------



 



     17. Governing Law. This Loan Agreement and the other Loan Documents shall
be governed by and construed in accordance with the laws of the State of
Michigan, except to the extent perfection and the effect of perfection or
non-perfection of any security interest granted under the Loan Documents, in
respect of any particular Collateral, are governed by the laws of a jurisdiction
other than the State of Michigan. As a material inducement to Lender to enter
into this Loan Agreement, Borrower agrees that all actions or proceedings in any
manner relating to or arising out of this Loan Agreement may be brought only in
the courts of the State of Michigan located in Oakland County or the Federal
Court for the Eastern District of Michigan, and Borrower consents to the
jurisdiction of such courts. Borrower waives any objection it may nor or
hereafter have to the venue of any such court and any right it may have now or
hereafter have to claim that any such action or proceeding is in an inconvenient
court.
     18. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
LOAN AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS LOAN AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     19. Severability. If any provision of this Loan Agreement or any of the
other Loan Documents is held to be illegal, invalid or unenforceable under
present or future laws, such provision shall be fully severable and the
remaining provisions of this Loan Agreement or any of the other Loan Documents
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance.
     20. Counterparts. This Loan Agreement may be separately executed in any
number of counterparts, each of which shall be an original, but all of which,
taken together, shall be deemed to constitute one and the same instrument.
     21. Facsimile Documents, Electronic Documents and Signatures. For purposes
of finalizing this Loan Agreement or any of the other Loan Documents, if this
document or any document executed in connection with it is transmitted by
facsimile or other electronic transmission, it shall be treated for all purposes
as an original document. Additionally, the signature of any party on this
document transmitted by way of a facsimile machine or other electronic
communication shall be considered for all purposes as an original signature. Any
such

18



--------------------------------------------------------------------------------



 



faxed document or electronic document shall be considered to have the same
binding legal effect as an original document. At the request of any party, any
faxed document or electronic document shall be re-executed by each signatory
party in an original form.
     22. NO ORAL AGREEMENTS. THIS LOAN AGREEMENT, THE NOTES, AND THE OTHER LOAN
DOCUMENTS REFERRED TO HEREIN REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
[Signatures contained on following page]

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Senior Secured Loan Agreement as of the date first written above.

                      BORROWER:       LENDER:    
 
                    ORIGEN FINANCIAL, L.L.C.   WILLIAM M. DAVIDSON TRUST U/A/D
12/13/04
 
                   
By:
  /s/ Ronald A. Klein       By:   /s/ William M. Davidson    
Name:
 
 
Ronald Klein       Name:  
 
William M. Davidson    
Title:
  Chief Executive Officer       Title:   Trustee    
 
                    Acknowledged by:                 ISSUER:                
 
                    ORIGEN FINANCIAL, INC.            
 
                   
By:
Name:
  /s/ Ronald A. Klein
 
Ronald Klein                
Title:
  Chief Executive Officer                

20